Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-4, 7, 9-13 and 15 filed on February 17, 2021 have been fully considered. In view of the amendment of the independent claims 1, 12 and 15 to incorporate previously indicated as allowable subject matter of claim 8 and intervening claims 5-6, and further in view of applicant’s argument regarding the claim interpretation of claims 12, 14 and 15 under 35 U.S.C 112(f), the rejection and the claim interpretation under  35 U.S.C 112(f) are withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 7, 9-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the previously cited prior arts either singularly or in combination teach the feature of  “…deriving a specific boundary of a face of the projected picture based on the projection type; deriving an update region adjacent to the specific boundary based on the 360-degree video information; and deriving updated DAQP by updating the DAQP 
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488